United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
PEACE CORPS, Pretoria, South Africa,
Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-485
Issued: June 20, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 4, 2012 appellant filed a timely appeal from the December 22, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration. As more than 180 days elapsed from the last merit decision of March 30, 2011
to the filing of this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have jurisdiction over the merits of this
case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits pursuant to 5 U.S.C. § 8128(a).
On appeal appellant contends that the medical evidence of record is sufficient to establish
her inability to return to work.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 20, 2007 appellant, then a 55-year-old volunteer teacher, filed a traumatic
injury claim alleging that she was tripped by two dogs and fell down stairs sustaining a torn
ligament in her right ankle. On December 31, 2007 OWCP accepted her claim for other
enthesopathy of ankle and tarsus, left. On May 6, 2008 it further accepted appellant’s claim for
sprain of ankle, distal tibiofibular ligament, right and sprain of knee, lateral collateral ligament,
bilateral. By decision dated December 4, 2009, OWCP terminated her wage-loss benefits for the
reason that the weight of the medical evidence established that she could perform the duties of
the position she held when injured and was no longer disabled. The termination of appellant’s
compensation benefits was affirmed by a hearing representative in a decision dated June 1, 2010
and modification was denied on August 30, 2010 and March 30, 2011. By decision dated
April 14, 2011, OWCP terminated appellant’s medical benefits effective April 14, 2011 as she
no longer had any residuals from her accepted work injury. On May 6, 2011 appellant requested
review of the written record with regard to the April 14, 2011 decision terminating medical
benefits. In a decision dated September 16, 2011, the hearing representative reversed the
termination of medical benefits and they were reinstated.
By letter dated September 26, 2011, appellant requested reconsideration of the denial of
her wage-loss benefits. She contended that she was no longer qualified to work for the Peace
Corps and that she requested wage-loss benefits for the period December 4, 2009 through
July 31, 2010.
In an April 6, 2011 report, Dr. Warren J. Strudwick, appellant’s treating Board-certified
orthopedic surgeon, stated that appellant’s magnetic resonance imaging scan clearly
demonstrated a tear of her medial meniscus. He assessed appellant with bilateral patellofemoral
joint disease and medial meniscal tear of her right knee and stated that she cannot return to her
full and customary duties. In a November 28, 2011 report, Dr. Strudwick stated that appellant
continued to have symptoms in both knees, with anterior knee pain and medial knee pain on the
right. He assessed appellant with bilateral patellofemoral joint disease and medial meniscal tear,
right knee.
By decision dated December 22, 2011, OWCP denied review of appellant’s case on the
merits.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.3 To be entitled to a merit review
2

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on [her] own motion or on application.” 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(2).

2

of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.4 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.5
ANALYSIS
OWCP terminated appellant’s compensation benefits for the reason that she was no
longer disabled due to her accepted employment injuries. The merits of that decision are not
before the Board. The only issue on appeal is whether OWCP properly denied reconsideration.
Appellant submitted evidence with her request for reconsideration, which consisted of
reports by Dr. Strudwick, dated April 6 and November 28, 2011. However, Dr. Strudwick did
not address the issue of appellant’s disability from work. Reports which do not address the issue
are insufficient to require the reopening of a case as they are irrelevant.6 Dr. Strudwick’s
conclusion reached in his April 6, 2011 report that appellant could return to her full and
customary duties is repetitive of his earlier reports. The Board has held that evidence which is
repetitive or duplicative of evidence existing in the record is not sufficient to warrant further
merit review.7 Appellant did not contend that OWCP erroneously interpreted a specific point of
law or advance a relevant legal argument not previously considered by OWCP. Accordingly, the
Board finds that OWCP properly determined that appellant was not entitled to further review of
the merits of her claim pursuant to any of the three requirements under section 10.606(b)(2) and
properly denied her request for reconsideration.8
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits pursuant to 5 U.S.C. § 8128(a).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

6

See Barbara J. Williams, 40 ECAB 649 (1989).

7

Eugene F. Butler, 36 ECAB 393, 398 (1984); W.H. Van Kirk, 28 ECAB 542 (1977).

8

M.E., 58 ECAB 694 (2007) (when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), OWCP will deny the application for reconsideration without
reopening the case for a review on the merits).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 22, 2011 is affirmed.
Issued: June 20, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

